DETAILED ACTION
CLAIMS 1-2 AND 4-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1-2 and 4-12:
 “one or more memory block controllers for corresponding memory blocks, each memory block controller configured to control”;
Claim(s) 1-2 and 4-12:
 “a memory power controller configured to configure”;
Claim(s) 7, 11, 16, and 19:
 “a memory decoder … is configured to: decode a memory address”; and
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
Claim 20
 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The broadest reasonable interpretation of a claim drawn to a nonvolatile computer readable storage medium (also called machine readable medium and other such variations), absent a limiting definition in the specification, typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
At ¶ [0106] of the specification, Applicant sets out definitions and examples of computer readable storage media which are not sufficiently limiting to exclude a signal per se. For example, the specification sets out that “The techniques described in this disclosure may also be embodied or encoded in a Application/Control Number: 16/947,432 Page 5 Art Unit: 2187 computer-readable medium, such as a computer-readable storage medium … may include … other computer readable media.” Emphasis added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2 and 4-20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent, et al., US 20210064113 A1, (“Laurent” cited to but not relied upon in a previous action.) in view of Mirichigni, US 20210064119 A1, (“Mirichigni” cited to and relied upon in the previous action.)
Regarding Claim 1,
 Laurent teaches an artificial reality system comprising:
a device comprising one of a peripheral device configured to generate artificial reality content for display or a head-mounted display unit (HMD) configured to output artificial reality content for display, the device comprising: ([0022] “The system 100 may include portions of an electronic device, such as a computing device, a mobile computing device, a wireless device, or a graphics processing device. The system 100 may be an example of a portable electronic device. The system 100 may be an example of a computer, a laptop computer, a tablet computer, a smartphone, a cellular phone, a wearable device, an internet-connected device, or the like. The memory device 110 may be component of the system configured to store data for one or more other components of the system 100 ….” Emphasis added;
See also Fig. 1, element 100.) 
a memory divided into  a plurality of memory blocks, each  memory block configured to operate in a plurality of power modes independently of each other memory block; (Fig. 1, elements 110 and elements 160-a – 160-N; 
See also [0017] “entities of a memory device that are at a same hierarchical level (e.g., different dies, different bank groups, different banks) may be switched into and out of low power modes independently of one other.” Emphasis added;
See also [0021]) 
a memory decoder connected to each of the memory blocks, (Fig. 1, element 105 connected to elements 160 via element 115 and 186) 
wherein the memory decoder generates an event input signal for each respective memory block when memory is accessed within the respective memory block; (Fig. 1, element 115; See also [0039] “exchange information with the memory device 110 using a plurality of channels 115. In some examples, the channels 115 may enable communications between the external memory controller 105 and the memory device 110. Each channel 115 may include one or more signal paths or transmission mediums (e.g., conductors) between terminals associated with the components of system 100 ….” Emphasis added; 
See also [0035] “The device memory controller 155 may include circuits or components configured to control operation of the memory device 110 … to receive, transmit, or execute commands, data, or control information related to the memory device 110 … the memory device 110 may receive data and/or commands from the external memory controller 105 … receive a write command indicating that the memory device 110 is to store certain data on behalf of a component of the system 100 … a read command indicating that the memory device 110 is to provide certain data stored in a memory die 160 ….” Emphasis added.) 
a plurality of memory block controllers, each memory block controller connected to a corresponding memory block and to the memory decoder, (Fig. 1, elements 165-a – 165-N as they relate to elements 170-a – 170-N; See also Fig. 7 and [0134] – [0135]) each memory block controller comprising a control register and a state machine, ([0106] “a memory device may maintain state information (one or more state variables) indicating the respective state of different entities at different hierarchical levels within the memory device. The memory device may maintain the state information in one or more registers (e.g., mode registers, status registers, or other registers) and may update the state information as commands are received for the different entities.” Emphasis added.) 
the state machine configured to control, based on the event input signal and the control register for the corresponding memory block controller, ([0106] “a memory device may maintain state information (one or more state variables) indicating the respective state of different entities at different hierarchical levels within the memory device. The memory device may maintain the state information in one or more registers (e.g., mode registers, status registers, or other registers) and may update the state information as commands are received for the different entities.” Emphasis added;
See also Figs. 4-6)
the power modes in which the corresponding memory block is to operate, ([0066] “a memory device 110 that includes the memory die 200 may operate the different entities according to different power mode commands (e.g., power down commands, power up commands, cancellation commands) and related power mode information (e.g., state information related to operating modes or automatic transitions) as described herein.” Emphasis added.) 
wherein the power modes include one or more low power modes; and
 a memory power controller connected to the control register of each of the memory block controllers, ([0035] “the device memory controller 155 may control operation of the memory device 110 described herein in conjunction with the local memory controller 165 of the memory die 160.”; 
See also [0077];
See also Fig. 7 and [0134] – [0135]) 
Laurent does not teach wherein the memory power controller configures the state machines of the memory block controllers via the respective control registers of the memory block controllers to enter one of the low power modes when memory is not being accessed within the respective memory block.  
Note, Laurent goes on to teach that hierarchical levels within the memory system may vary between an idle power mode and a lower power mode which prevents access to the memory. ([0013] and [0017])
Mirichigni teaches wherein the memory power controller configures the state machines of the memory block controllers via the respective control registers of the memory block controllers to enter one of the low power modes (0069] “The features of the memory device state diagram 300 may be performed by ... the memory device controller 155, the local memory controllers 165 or the local memory controller 265 described with reference to FIGS. 1-2. The memory device state diagram 300 may illustrate different states or operating modes that one or more portions ( e.g., one or more banks) of the memory device may transition between ... a memory device (e.g., at the direction of one or more controllers for the memory device, such as an external memory controller 105, a device memory controller 155, or a local memory controller 165, or a combination thereof) may operate in an idle state 305 or an active state 310.”; See also Figs. 6a-6c and [0094], describing the mode registers and the corresponding memory device power modes)
when memory is not being accessed within the respective memory block ([0070] “In the idle state 305, no memory cells may be available for access … certain functions of the memory device (e.g., read operations, write operations, refresh operations, etc.) may only be executed when a relevant portion (e.g., bank) of the memory device is operating in a specific state or mode (e.g., an active mode)”; See also [0071] and [0087] and Figs. 4A-4C).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mirichigni with the teaching of Laurent as both references are directed to controlling power in computing systems. Moreover, Mirichigni improves on Laurent’s teaching of transitioning an idle memory element into a low power mode (Laurent [0013] – [0017]; See also Figs. 4-6.) by teaching a technique which varies the power modes based on whether a device is being accessed (Mirichigni [0070]) thus saving power in the system.
Regarding Claim 2,
 The system of claim 1,
Laurent does not teach wherein , the memory power controller  configures the control registers of respective memory block controllers to direct the respective memory block controllers to a selected one of the one or more low power modes when memory is not being accessed within the respective memory blocks.  
Mirichigni teaches wherein , the memory power controller  configures the control registers of respective memory block controllers to direct the respective memory block controllers to a selected one of the one or more low power modes ([0071] “In some cases, from the idle mode 305, a controller may switch the memory device to operate in one of multiple low power modes 315, 320. For example, a memory device may enter a first low power mode 315 (e.g., Power Down-0), which may be referred to as a power down (PD) mode ….” Emphasis added. See also Fig. 3, elements 315 and 320) when memory is not being accessed within the respective memory blocks.  ([0070] “In the idle state 305, no memory cells may be available for access … certain functions of the memory device (e.g., read operations, write operations, refresh operations, etc.) may only be executed when a relevant portion (e.g., bank) of the memory device is operating in a specific state or mode (e.g., an active mode)”; See also [0071] and [0087] and Figs. 4A-4C).
Regarding Claim 4,
 The system of claim 1,
wherein the state machine operated by each respective memory block controller comprises a plurality of states each corresponding to one of the plurality of power modes, (Fig. 6 bank/group/die level power modes depicted; See also [0121] – [0124) 
wherein each respective memory block controller controls the corresponding one of the memory blocks based on a current state of the state machine operated by the memory block controller. ([0074] “Memory banks 320 may also support one or more bank level low power modes that decrease current consumption at a memory bank 320. In some cases, a memory device (e.g., a memory controller, such as an external memory controller 105, device memory controller 155, or local memory controller 165) may switch a memory bank 320 into and out of one or more bank level low power modes independent of the operating modes of other memory banks 320.” Emphasis added.)  
Regarding Claim 5,
 Laurent teaches wherein the state machine operated by each respective memory block controller transitions between states based on values of the control register provided by the memory power controller to provide software control of the power modes of the corresponding one of the memory blocks for the memory block controller. ([0066] “Different entities within the memory die 200 may be organized according to an architecture that includes different hierarchical levels, as described herein, including with reference to FIG. 3. Further, a memory device 110 that includes the memory die 200 may operate the different entities according to different power mode commands (e.g., power down commands, power up commands, cancellation commands) and related power mode information (e.g., state information related to operating modes or automatic transitions) as described herein.”;
See also [0128] “a memory device may maintain additional state information (e.g., additional state variables) to store an indication not only of the current operating mode of an entity but also whether the current operating mode was entered into via a commanded transition or an automatic transition. The memory device may store the state information in one or more registers (e.g., mode registers, status registers) or other storage. Table 2 may represent an example of such state information:”) 
Regarding Claim 6,
 Laurent teaches wherein the state machine of each memory block controller transitions between states, based on signals on the event input signal, to provide hardware control of the power modes of the corresponding one of the memory blocks for the memory block controller.  ([0066] “Different entities within the memory die 200 may be organized according to an architecture that includes different hierarchical levels, as described herein, including with reference to FIG. 3. Further, a memory device 110 that includes the memory die 200 may operate the different entities according to different power mode commands (e.g., power down commands, power up commands, cancellation commands) and related power mode information (e.g., state information related to operating modes or automatic transitions) as described herein.”)
Regarding Claim 7,
 Laurent teaches wherein the memory decoder is configured to:  decode a memory address to determine the memory  block associated with the memory address; ([0041] “channels 115 may include one or more command and address (CA) channels 186. The CA channels 186 may be configured to communicate commands between the external memory controller 105 and the memory device 110 including control information associated with the commands (e.g., address information).” Emphasis added.) and
 signal the state machine of the memory block controller corresponding to the memory block associated with the memory address, via the event input signal,  to transition the state machine to a  higher power state. ( [0025] “the memory device 110 may act as a slave-type device to the system 100 (e.g., responding to and executing commands provided by the system 100 through the external memory controller 105). Such commands may include an access command for an access operation, such as a write command for a write operation, a read command for a read operation, a refresh command for a refresh operation, or other commands.”;
See also [0041] “CA channel 186 may include a read command with an address of the desired data … may include any quantity of signal paths to decode address and command data (e.g., eight or nine signal paths)”) 
Regarding Claim 8,
 Laurent teaches wherein each memory block controller is configured to:
in response to detecting the event input signal, transition the state machine operated by the memory block controller to a high power state corresponding to an operating power mode of the memory block corresponding to the memory block controller to facilitate accessing the memory block to read data from the memory block.  ([0066] “Different entities within the memory die 200 may be organized according to an architecture that includes different hierarchical levels, as described herein, including with reference to FIG. 3. Further, a memory device 110 that includes the memory die 200 may operate the different entities according to different power mode commands (e.g., power down commands, power up commands, cancellation commands) and related power mode information (e.g., state information related to operating modes or automatic transitions) as described herein.”;
See also [0128] “a memory device may maintain additional state information (e.g., additional state variables) to store an indication not only of the current operating mode of an entity but also whether the current operating mode was entered into via a commanded transition or an automatic transition. The memory device may store the state information in one or more registers (e.g., mode registers, status registers) or other storage. Table 2 may represent an example of such state information:”) 
Regarding Claim 9,
 Laurent teaches wherein the device further comprises a system on chip (SoCs) with multiple subsystems that share the memory.  (Fig. 1, elements 120-150; See also [0225]) 
Regarding Claim 10,
 Laurent teaches wherein the memory power controller is further configured to provide software control of the memory blocks by directing the memory block controllers, via the control registers, to power the memory blocks to facilitate access to memory addresses associated with the memory blocks.  ([0066] “Different entities within the memory die 200 may be organized according to an architecture that includes different hierarchical levels, as described herein, including with reference to FIG. 3. Further, a memory device 110 that includes the memory die 200 may operate the different entities according to different power mode commands (e.g., power down commands, power up commands, cancellation commands) and related power mode information (e.g., state information related to operating modes or automatic transitions) as described herein.”;
See also [0128] “a memory device may maintain additional state information (e.g., additional state variables) to store an indication not only of the current operating mode of an entity but also whether the current operating mode was entered into via a commanded transition or an automatic transition. The memory device may store the state information in one or more registers (e.g., mode registers, status registers) or other storage. Table 2 may represent an example of such state information:”) 

Regarding Claim 11,
 Laurent teaches wherein the memory block controllers are further configured to provide hardware control of the memory blocks by powering the memory blocks to facilitate access to memory addresses associated with the memory blocks in response to receiving a command from the memory decoder .  ([0066] “Different entities within the memory die 200 may be organized according to an architecture that includes different hierarchical levels, as described herein, including with reference to FIG. 3. Further, a memory device 110 that includes the memory die 200 may operate the different entities according to different power mode commands (e.g., power down commands, power up commands, cancellation commands) and related power mode information (e.g., state information related to operating modes or automatic transitions) as described herein.”)

Regarding Claim 12.
 Laurent teaches wherein the memory block controllers provide the hardware control of the memory blocks independent of software control provided by the memory power controller. ([0066] “Different entities within the memory die 200 may be organized according to an architecture that includes different hierarchical levels, as described herein, including with reference to FIG. 3. Further, a memory device 110 that includes the memory die 200 may operate the different entities according to different power mode commands (e.g., power down commands, power up commands, cancellation commands) and related power mode information (e.g., state information related to operating modes or automatic transitions) as described herein.”;
See also [0128] “a memory device may maintain additional state information (e.g., additional state variables) to store an indication not only of the current operating mode of an entity but also whether the current operating mode was entered into via a commanded transition or an automatic transition. The memory device may store the state information in one or more registers (e.g., mode registers, status registers) or other storage. Table 2 may represent an example of such state information:” Emphasis added.) 
 
Claim(s) 13 and 15-20
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1-2 and 4-12. Specifically: 
Claim(s) 13 and 20 correspond(s) to claim(s) 1; 
Claim(s) 15 correspond(s) to claim(s) 4; 
Claim(s) 16 correspond(s) to claim(s) 5; 
Claim(s) 17 correspond(s) to claim(s) 8; 
Claim(s) 18 correspond(s) to claim(s) 10; and 
Claim(s) 19 correspond(s) to claim(s) 11. Therefore claim(s) 13 and 15-20 is/are rejected under the same reasoning set forth above over
Regarding Claim 14.
 Laurent teaches wherein controlling , by the first memory block controller, includes operating a first state machine to control  the power modes in which the first memory block operates; and
 wherein controlling , by the second memory block controller, includes operating a second state machine to control  the power modes in which the second memory block operates. ([0017] “entities of a memory device that are at a same hierarchical level (e.g., different dies, different bank groups, different banks) may be switched into and out of low power modes independently of one other.” Emphasis added;) 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fitzgerald, Richard, US 20080320203 A1for its teaching of controlling power modes in memory banks;
Rabe et al., US 5655127 A for its teaching of controlling power in a controller comprising a control register and a state machine; and
Sheafor, et al., US 20160110299 A1 for its teaching of controlling a peripheral device comprising a register and a state machine; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187               

/PHIL K NGUYEN/Primary Examiner, Art Unit 2187